Citation Nr: 0126864	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  00-00 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana                    


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1969 to 
September 1971.  Service in Vietnam is indicated by the 
evidence of record.  The veteran has been awarded the Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which granted service 
connection for PTSD and assigned a 10 percent evaluation 
therefor, effective September 4, 1998.

In August 2000, the evaluation assigned the veteran's PTSD 
was increased to 50 percent disabling, effective September 4, 
1998.  Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his appeal with respect to the matter of the 
evaluation assignable for his PTSD.  This claim is therefore 
before the Board for review.


FINDING OF FACT

The veteran's PTSD is productive of total occupational 
impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West Supp. 2001); 38 C.F.R. §§ 4.7, 
4.21, 4.130, Diagnostic Code 9411 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation currently assigned 
his PTSD does not accurately reflect the severity of that 
disability.

In the interest of clarity, the Board will first discuss the 
law and regulations pertaining to increased rating claims in 
general, and to PTSD in particular.  The Board will then 
address the factual background of the case and then proceed 
to analyze the veteran's claim and render a decision.
 
Pertinent law and regulations

Increased rating claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).


In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2001). 

Specific schedular criteria

The Board observes in passing that the regulations pertaining 
to mental disorders were revised effective November 7, 1996.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  Because the veteran's 
claim to reopen the issue of entitlement to service 
connection for PTSD, which was ultimately granted in the 
September 1999 rating decision which is the subject of the 
instant appeal, was filed in September 1998, well after the 
date that the regulatory change occurred, only the regulation 
effective November 7, 1996 is applicable to his claim.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991) [where the 
law or regulation governing the case changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the veteran will apply].

The veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2001).  
That code currently reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication. 

38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

GAF

The United States Court of Appeals for Veterans Claims 
(Court) has held that Global Assessment of Functioning (GAF) 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32] 
[hereinafter DSM-IV].  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores from 31 to 40 reflect some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores from 21 to 30 
reflect behavior that is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g. sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g. stays in bed all day; no 
job, home, or friends).

Standard of review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

Service medical records show that following his return from 
duty in Vietnam, the veteran was hospitalized in July 1971 
after consuming pills and alcohol in a suicide attempt.  The 
hospital report for that incident indicates that the veteran 
initially exhibited some evidence of psychosis, but gradually 
improved.  On psychiatric evaluation during hospitalization, 
the veteran reported experiencing problems with his superiors 
since Vietnam, and he asserted that he would attempt suicide 
again unless he was released from service.  The veteran 
admitted to a lifelong history of problems with authority 
figures, but he was noted to have been more impulsive in 
service than before service.  After evaluation by staff 
psychiatrists, the veteran was diagnosed with a preexisting 
passive aggressive personality manifested by anger at 
authority figures, stubbornness, poor ability to take orders, 
undependable judgment, and impulsive behavior under 
relatively minor stress.  The veteran was described as not 
suffering from any disability which was the result of an 
incident in service or which was aggravated by service.  He 
was discharged after a Medical Board recommended his 
separation from service on the basis of a passive aggressive 
personality.  

In an April 1984 statement, the veteran indicated that he had 
worked at rebuilding and installing automotive starters and 
alternators for more than three years before his recent 
termination from employment.  He indicated that prior to that 
job, he had been employed for four years at one place, and 
for two years at another place.  
On file is the report of a July 1984 VA examination.  The 
veteran indicated that he had been working in autobody repair 
since the previous month.  He reported experiencing memory 
loss for routine things, a situation which was making his job 
difficult.  He also reported a history of a suicide attempt 
in 1975, in addition to the 1971 attempt in service; the 
veteran explained that his suicide attempt in service was a 
reaction to his frustration with his superiors.  The veteran 
also reported that he was involved with drugs and alcohol in 
Vietnam because of peer pressure, and that he continued to 
use drugs and alcohol after service until 1975.  He also 
reported that he had been arrested four times and imprisoned 
once since service, and indicated that he had very poor 
impulse control as evidenced by incidents such as throwing 
appliances, assaulting people, and hitting both his first and 
second wives whenever he became angry.  He also informed the 
examiner that he did not socialize at work or even with his 
wife's family on more than a seldom basis.  The veteran 
indicated that when not working he would fish, play with his 
children and watch television.

On mental status examination, the veteran presented as 
oriented and fairly well groomed.  He exhibited no bizarre 
behavior, and evidenced an appropriate affect and a stable 
mood.  His memory was intact.  He was spontaneous in speech, 
but became so talkative that the examiner had to interrupt 
him.  There was no evidence of any thinking disorder, or of 
any obsessions, phobias, or ideas of reference.  The veteran 
denied any suicidal ideation or any hallucinations, 
nightmares, or nervousness.  He also denied experiencing any 
anxiety or tenseness, but complained of poor impulse control 
and diminished concentration.  His insight and judgment were 
relatively intact.  The examiner diagnosed the veteran with 
history of mixed substance abuse and drug overdose, as well 
as with passive-aggressive personality disorder.  The 
examiner described the veteran's GAF score as "good", and 
concluded that the psychosocial adaptability of the veteran 
was moderately impaired, and that the veteran's industrial 
adaptabilities were slightly impaired.

In an August 1984 rating decision, service connection for a 
"nervous condition" was denied.  Service connection for 
residuals of a head injury was also denied.

On file are VA treatment notes for 1986 to June 1989, which 
show that the veteran would present as nervous and tremulous, 
with complaints including suicidal ideation, sleeping 
problems, violent outbursts, and multiple somatic complaints.  
His diagnoses included dysthymic disorder, anxiety and 
depression.  He also reported a history of sustaining a head 
injury before service, and his complaints included recent 
symptoms of memory loss and comprehension problems after 
experiencing a high voltage electrical shock.

In a January 1988 statement, the veteran indicated that he 
was experiencing difficulty in working because of a back 
disability.  In a February 1988 statement, the veteran 
indicated that he was unable to work because of a back 
disability.  He also stated that his life was limited because 
of stress resulting from his back injury.

On file is the report of an April 1995 VA examination, which 
was conducted without review of the veteran's claims files.  
On examination, the veteran reported that he had been 
involved in a motorcycle accident in September 1992, which he 
believed had involved a head injury since he was unable to 
remember everything about the incident and because he had 
experienced progressive memory problems since the accident.  
The examiner noted that the veteran, on an earlier Agent 
Orange examination, had complained of memory problems, and 
that diagnostic workup had revealed the presence of a 
pressure hydrocephalus which led to the placement of a shunt.  
The veteran also reported that he had experienced loss of 
consciousness as a child after being hit on the head.  The 
veteran informed the examiner that he was unemployed and 
receiving disability benefits from the Social Security 
Administration (SSA) based on a back disability; he stated 
that his longest period of employment was for five years, and 
his shortest period was for five minutes, and he informed the 
examiner that he had held about 35 jobs since 1971.

The veteran's current psychiatric complaints included sleep 
problems, nightmares and avoidance of talk about Vietnam.  
The veteran also reported that he had experienced a flashback 
more than 12 years earlier, but indicated that he currently 
had frequent vivid memories of Vietnam and made conscious 
efforts to avoid those memories.  The veteran denied any mood 
changes and denied any symptoms of nervousness, shakiness, 
sweating, hallucinations, paranoid thinking, or delusions.  
He did indicate that he occasionally became confused as to 
how or why he arrived at a particular place, and he informed 
the examiner that his memory was poor for both recent and 
remote events.  He also reported experiencing irritability 
since the placement of the shunt.  The veteran indicated that 
he got along well with his wife, but that he occasionally 
yelled and screamed at the children.  He also reported that 
he got along with his neighbors, although he tended to mind 
his own business and not socialize with those neighbors.  He 
indicated that he occasionally consumed alcohol with his 
friends.  The veteran reported that he performed household 
chores during the day, and indicated that he spent most of 
his spare time watching and playing with the children, and 
coaching them in sports.  He indicated that he also worked on 
a car and a motorcycle, and watched television.

On mental status examination, the veteran presented as 
unshaven with an early beard growth.  There was no evidence 
of any psychomotor agitation or retardation.  His speech was 
spontaneous, but was rambling, overinclusive, and tended to 
become loose.  His mood was cheerful, but he became tearful 
when describing his Vietnam experiences.  His affect was 
generally appropriate, and there was no evidence of 
hallucinations or delusions.  The veteran was able to 
correctly identify the month and year of the examination, but 
incorrectly identified the day.  His memory and concentration 
were largely intact, and he denied any suicidal or assaultive 
ideas.   The examiner concluded that while the veteran 
reported some PTSD symptoms, he did not meet all of the 
criteria required to support a diagnosis of PTSD.

Service connection for PTSD was denied in a July 1995 rating 
decision.  In a September 1998 statement, the veteran 
requested that his claim for service connection for PTSD be 
reopened.  This claim was ultimately granted in September 
1999.

On file are VA treatment records for January 1999 to June 
2000 which document psychiatric complaints including panic 
attacks, poor impulse control, anxiety, and nightmares.  The 
veteran also reported experiencing little interest or 
pleasure in doing things.  The veteran reported that he had 
not seen his oldest daughter since service.  Mental status 
examinations showed that the veteran was alert, oriented, 
coherent and relevant.  He denied any hallucinations or 
suicidal or homicidal ideation.  The veteran was noted to 
exhibit concentration difficulties and to be hyperverbal, but 
he was not psychotic, and his judgment and insight were fair.  
The veteran was reportedly able to perform his activities of 
daily living unassisted.  The treatment notes also show that 
the veteran carried a diagnosis of organic brain syndrome 
since a motorcycle accident in 1992 with symptoms including 
decreased memory and mild organic mental retardation.  An 
April 2000 note further indicates that the veteran was 
diagnosed with dementia secondary to trauma with behavioral 
disturbance; he was assigned a GAF score of 40.

The veteran was afforded a VA examination in May 1999, at 
which time the examiner reviewed the claims files.  The 
veteran's complaints included frequent nightmares, night 
sweats, flashbacks and recurrent intrusive and distressful 
thoughts of Vietnam, as well as difficulty with concentration 
and memory.  He also complained of anger outbursts up to 
three times in a week, and indicated that he had experienced 
anxiety and panic attacks over the past few years; he 
informed the examiner that he avoided crowds.  He also 
indicated that he continued to be easily provoked.  The 
veteran reported a history of a childhood head injury as well 
as of several subsequent motor vehicle accidents; his wife 
reported that following one motor vehicle accident (MVA) in 
1992, the veteran manifested symptoms including memory loss 
and loss of reading and motor skills, that he exhibited 
anxiety and confusion, and that he attempted suicide in 1993.  
The examiner noted that the veteran had been unemployed since 
1985, and that following the referenced 1992 MVA, he was 
incapable of gainful employment and felt depressed and 
worthless.  The veteran reported that he had stopped working 
because of a back injury.  

The veteran reported that he was very close to his youngest 
son but maintained very little contact with his own sister.  
He also indicated that he conversed with his brother over the 
phone, but that they had little to say to each other; he 
explained that he was distant from his siblings who lived in 
the same area and had never attended any family reunions.  
The veteran asserted that he had no friends and that he had 
lost interest in activities that he formerly enjoyed.  He 
also indicated that he did not like to go to restaurants or 
see movies, and reported that he did not belong to any social 
or recreational clubs.  However, he reported that he would 
help neighbors with their cars, run errands and help his wife 
with the housework.  The examiner noted that the veteran 
reported numerous instances of impulsive and assaultive 
behaviors on his friends and on strangers.

On mental status examination, the veteran presented as neatly 
groomed and clean shaven.  His personal hygiene was 
considered fair to good.  No obsessive or ritualistic 
behavior was verbalized by the veteran or noted on 
examination.  The veteran was alert and oriented, but 
restless, fidgety and very distractible.  He described his 
mood as irritable and anxious, and his affect was mildly 
elevated.  He expressed feelings of helplessness and 
hopelessness, and about no longer wanting to live, but he 
denied any suicidal or homicidal ideation; he indicated that 
the intensity of his suicidal and homicidal thoughts 
diminished with the use of medication.  He denied any 
auditory hallucinations, and he evidenced no symptoms of 
thought insertion, thought withdrawal, thought broadcasting, 
ideas of reference, or delusional thinking; his thought 
processes were described as coherent and goal oriented.  No 
symptoms characteristic of panic attacks were evident on 
examination, and no symptoms typical of depression were 
identified.  There was no evidence of psychosis, and the 
veteran's facial expression was normal and responsive.  His 
speech quantity was excessive, and the quality of his speech 
was pressured and loud.  The veteran's long term memory was 
grossly intact, but his immediate and short term memory 
appeared to be impaired.  He evidenced concreteness of 
abstract thinking, his insight was described as limited, and 
his judgment as poor.  The examiner noted that the veteran 
was motivated to continue treatment.  The veteran's behavior 
was considered appropriate throughout the interview.

The examiner noted that some of the veteran's psychiatric 
symptoms were consistent with hypomania, and he diagnosed 
organic brain syndrome secondary to episodes of head trauma; 
panic disorder with agoraphobia; PTSD as reported by the 
veteran; and polysubstance dependence in remission as 
reported by the veteran.  The examiner assigned the veteran a 
GAF score of 60, and concluded that the veteran evidenced 
moderately severe impairment in social and occupational 
functioning

The veteran was afforded a VA examination in August 1999, at 
which time his claims files were reviewed.  The veteran 
reported experiencing recurrent intrusive recollections of 
service as well as hypervigilance and infrequent angry 
outbursts and nightmares.  The veteran reported that he tried 
to avoid reminders of Vietnam.  He denied experiencing any 
anxiety attacks while medicated, or any sleep impairment, and 
he reported that he was able to attend to his activities of 
daily living.  He indicated that while his PTSD never went 
into remission, his psychiatric symptoms were alleviated with 
medication.  He described his mood as depressed, but he 
denied any suicidal thoughts, homicidal ideation or hypomania 
or mania.  He also denied any obsessive-compulsive behavior 
or ideas of reference, or any symptoms of thought insertion, 
broadcasting or withdrawal.  The veteran indicated that he 
took the children to school, ball games and fishing, and 
reported that he helped with household chores and would do 
repair work on his car and lawnmower.  The veteran indicated 
that he was close to his family and called his brother 
regularly, but admitted that he had no contact with his two 
sisters.  He also reported that he no longer engaged in 
intimate relations with his wife, although there was no 
history of physical abuse involved.  The veteran denied 
having any friends or hobbies, and stated that he did not 
attend any social events.  The veteran reported that he had 
stopped working in 1991 secondary to a back injury, but 
reported that he had experienced angry outbursts at his first 
job after service.

On mental status examination, the veteran was alert, 
oriented, attentive and cooperative.  He was casually 
dressed, but mildly disheveled and unshaven in appearance.  
He exhibited slight psychomotor retardation.  His behavior 
was considered appropriate, and he was not agitated, 
threatening or assaultive.  His speech was goal directed and 
fluent, and not tangential or circumstantial.  His mood was 
slightly depressed, and his affect was anxious.  There was no 
evidence of perceptual disturbance or impairment of thought 
processes.  The veteran demonstrated some impairment of 
memory, but his concentration was unimpaired on testing.  The 
veteran's insight and judgment were described as intact.  The 
examiner noted that the veteran had memory problems secondary 
to a past history of head injuries, and diagnosed the veteran 
with PTSD and with alcohol dependence in remission, assigning 
a GAF score of 65.  The examiner concluded that the veteran 
had mild distress and mild impairment of social, occupational 
and other important areas of functioning due to PTSD.

Service connection for PTSD was granted in September 1999, 
evaluated as 10 percent disabling.  As indicated in the 
Introduction, this appeal followed.

On file is a private examination report of the veteran by 
D.D., M.D., dated in December 1999.  The examination report 
indicates that the veteran acknowledged a history of several 
head injuries.  The veteran's current psychiatric complaints 
included anger problems, sleep problems, frequent flashbacks, 
intrusive thoughts and a "sense that the thought of suicide 
is always on his mind", although the examiner noted that the 
veteran did not appear to be imminently suicidal, and the 
veteran was noted to be hopeful that he could make things 
better for his family.  The veteran also reported that he 
experienced rage attacks with feelings of being out of 
control.  He reported experiencing homicidal ideas in the 
past, but indicated that they were not currently directed at 
any particular person.  The veteran denied any panic, manic, 
or obsessive compulsive symptoms outside of "what would be 
clearly related to post-traumatic stress."  The veteran 
reported that he was withdrawn and did not interact with many 
other people readily; he indicated that he had a best friend, 
but hadn't seen that individual in over two years.  The 
veteran reported having had several jobs in the past, and 
indicated that he had a problem with authority figures which 
culminated in one instance in an assault on a supervisor.  He 
reported, however, that he had stopped working after a back 
injury.

On mental status examination, the veteran presented as alert 
and oriented, but slightly disheveled in appearance; his 
clothes were clean.  His speech was lucid, but he complained 
of poor memory function, and his mood was somewhat labile.  
The examiner noted that the veteran's short term memory was 
unimpaired on testing, although the veteran reported 
difficulty with word finding and other problems with 
intermediate memory.  The examiner did not consider the 
veteran to be in imminent danger of suicide, but he noted 
that the veteran considered suicide an option.  Dr. D. 
described the veteran's judgment as poor and his insight as 
limited.  Dr. D. diagnosed the veteran with PTSD, and 
assigned a GAF score of 25.  He concluded that the veteran 
was totally impaired from being able to function at work, and 
had a severe exaggerated startle response.  He also noted 
that the veteran experienced feelings of detachment, problems 
with having loving feelings, and a belief that he would live 
only about two more years.  Dr. D. noted that the veteran 
demonstrated difficulty with concentration and experienced 
hypervigilance, with symptoms including frequently checking 
his house and perimeter at night.  Dr. D. concluded that the 
veteran met the criteria for a 100 percent evaluation for 
PTSD, and that he had a true inability to function in any 
capacity that would lead to gainful employment. 

On file is the combined report of October 1999 and November 
1999 psychological examinations of the veteran by W.E.C., 
Ph.D.  Dr. C. noted that the veteran's complaints included 
flashbacks, constant intrusive thoughts, nightmares, sleep 
problems and anxiety.  The veteran also reported that he 
avoided reminders of Vietnam, even to the point of refusing 
to accept treatment.  He indicated that he had a diminished 
interest in most activities.  The veteran also reported that 
he had not engaged in sexual relations with his wife for two 
years, and that he had no friends.  He indicated that he did 
not show his love to his daughter and did not plan to live 
long.  The veteran reported that he had a past history of 
head trauma requiring placement of a shunt.  

The examiner, based on his personal observations, described 
the veteran as irritable and angry.  The examiner also noted 
that the veteran exhibited difficulty with concentration, and 
was tangential in his thought processes.  He also noted that 
the veteran was hypervigilant and very suspicious of other 
people, sometimes to the point of being paranoid.  Dr. C. 
concluded that the veteran was not able to work in any 
gainful activity, and he noted that the veteran had even 
tried delivering phone books locally for a short time, but 
would become confused, then frustrated and unable to complete 
his tasks.  Dr. C. diagnosed the veteran with severe PTSD and 
assigned a GAF score of 25.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 2000, at which time he reported 
experiencing symptoms including sleep problems and nightmares 
of varying frequency.  The veteran testified that he was not 
generally active during the day, and that on a rare good day, 
he would go outside and work on his car; he indicated that he 
would be able to concentrate enough to complete a task.  The 
veteran indicated that his problems with concentration were 
due to a combination of PTSD, medications, and his past head 
injuries.  The veteran indicated that he did not make 
friends, and did not know how to socialize with people.  He 
also testified that he did not love life, and that if his 
wife could get his pension, he would kill himself 
immediately.  The veteran testified that he would love to 
work, but the veteran's wife testified that he experienced 
seizures triggered by stress.

The veteran was afforded a VA examination in May 2000, the 
report of which does not make clear whether the examiner 
reviewed the veteran's claims files.  The veteran complained 
of flashbacks on a semi-regular basis, which were made worse 
by group therapy, as well as a strong startle response and 
trouble sleeping; he indicated that he slept no more than 5 
hours each night, even with medication.  The veteran reported 
that he avoided reminders of Vietnam.  The veteran's wife 
reported that they had a poor social life due to the 
veteran's difficulty in connecting with others.  However, it 
was noted that the veteran was able to attend his children's 
ball games, provided that his car was nearby in case he 
experienced anxiety.  The veteran reported that he had worked 
at numerous jobs since service, and that after a back injury 
in 1988, he became overwhelmed and depressed, leaving home 
for a short while; he reported that he had been acting 
bizarrely, and was suicidal, at that time.  The examiner 
noted that the veteran had a history of head trauma with 
subsequent placement of a shunt.  

Mental status examination showed that the veteran was alert 
and oriented, but a little unkempt.  He was casually dressed.  
The veteran's speech was normal in rate and tone, but he used 
slang and exhibited broken speech patterns.  His mood was 
anxious and his affect was tearful at times, although he 
actually exhibited a good range of affect; he told jokes and 
laughed.  His thought processes were logical, although he was 
sometimes tangential; the examiner was able to redirect the 
veteran back to the point.  He denied any current suicidal or 
homicidal ideations, and he denied any hallucinations other 
than flashbacks.  No delusions or paranoia were noted.  The 
veteran's memory and concentration were largely intact.  The 
examiner noted that the veteran was able to maintain long 
term relationships, but that he had experienced difficulty 
with employment, although the examiner stressed that the 
veteran had been able to maintain consistent employment prior 
to his back injury.  The examiner diagnosed the veteran with 
PTSD and assigned a GAF score of 65.  He noted that the 
veteran's symptoms included persistent symptoms of an 
exaggerated startle reflex and difficulty with concentration 
and with remaining asleep.

On file are records from the SSA, which were received in 
August 2000.  The records show that the veteran was 
considered disabled by that agency since November 1989 based 
on primary diagnoses of depression and anxiety-related 
disorders, and a secondary diagnosis of back disability.  The 
older SSA records suggest that the veteran experienced 
significant psychiatric problems following a disabling back 
injury, including anger outbursts in front of family and 
strangers; his wife reported that by the time the veteran 
attempted to work for the last time, he was already 
depressed.  The older records document the veteran's history 
of multiple head injuries, and includes the report of an 
August 1990 psychiatric evaluation, at which time the veteran 
reported symptoms including insomnia, depression and 
intermittent suicidal thoughts.  On mental status 
examination, the veteran's memory, concentration, and ability 
to abstract were largely intact.  The veteran appeared 
depressed, paced the room, and stammered, but he expressed no 
homicidal ideation and his judgment was considered fair.  His 
ability to engage in activities of daily living was largely 
intact, except for some physical limitation.  The veteran was 
diagnosed with adjustment order with depressed mood and 
physical complaints, and was assigned a GAF score of 50.  A 
September 1990 statement by a psychologist indicates that the 
veteran was considered incapable of sustaining any kind of 
work-like activity, although the examiner noted that there 
was the possibility of improvement.  

Recent records from SSA document continued complaints of 
anxiety, disorientation, confusion, and antisocial 
tendencies.  They also show that the veteran was struck in 
the head several times with a bamboo stick in 1999.  The SSA 
records document that the veteran had many physical 
disabilities, including back problems, seizures, and 
hepatitis C.  The records contain a May 2000 psychological 
examination report, which noted that the veteran had a 
history of PTSD, a head injury, a shunt in his head, 
depression, and other problems.  The examiner noted that the 
veteran began receiving disability benefits from SSA in 1990 
because of his PTSD.  The veteran's current complaints 
included frequent flashbacks, nightmares and sleep problems, 
not alleviated by medications.  He also complained of poor 
memory and concentration.  The veteran reported that he was 
still suicidal, although he later indicated that he did not 
want to harm himself because of his children.  The veteran's 
wife reported that he was antisocial, had no social life, and 
was often irritable.  She also indicated that he would often 
not attend family functions.  The veteran indicated that he 
did not engage in sexual relations with his wife in large 
part because of his hepatitis C.  The veteran denied having 
any friends.  He reported that he collected movies as a 
hobby.

On mental status examination in May 2000, the veteran 
presented as alert and oriented, but was somewhat disheveled; 
he was noted to be clean and casually dressed.  The veteran 
exhibited anxious mannerisms and a somewhat irritable facial 
expression.  The examiner noted that the veteran was 
occasionally sarcastic, but was cooperative.  His speech was 
somewhat loud and he was overtalkative, but he was 
informative.  The veteran's mood was dysphoric with a labile 
affect.  His thought processes were at times circumstantial, 
but the examiner was able to re-direct the veteran.  The 
veteran denied any hallucinations.  His thought content 
revolved around his PTSD and multiple medical problems.  The 
veteran's concentration was considered fair and his memory 
somewhat impaired.  The veteran was noted to have some 
insight, but poor judgment secondary to depression and 
flashbacks.  The veteran was noted to be motivated to 
continue treatment.  The examiner diagnosed PTSD and major 
depression, and assigned the veteran a GAF score of 52.  In 
June 2000, SSA determined that veteran remained disabled 
based on a primary diagnosis of anxiety related disorders and 
a secondary diagnosis of back disorders.

On file is July 2000 newspaper article indicating that the 
veteran was involved in an armed standoff with police.  His 
psychologist had reported his threats of suicide.  The 
veteran eventually surrendered and was admitted to a 
hospital.  The article indicates that the police discovered 
firearms in the veteran's home after the incident.


Analysis

Initial matter - duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  On August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, which in any 
event are not applicable in the instant case, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45629.    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].  

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board concludes, after review of 
the record, that VA's duties under the VCAA and the new 
regulations have been fulfilled.  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In this regard the Board notes that the veteran was advised 
on September 15, 1999 of the September 1999 rating decision 
which granted service connection for PTSD and which assigned 
a 10 percent evaluation therefor.  Following receipt of his 
Notice of Disagreement, the veteran was provided a Statement 
of the Case in October 1999 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran perfected his appeal by submitting a VA Form 9 in 
January 2000.  He was thereafter afforded a hearing before a 
hearing officer at the RO in March 2000.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and the Statement of the Case informed 
the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

With respect to VA's duty to assist the veteran, the Board 
notes that medical records from all pertinent sources 
identified by the veteran were either obtained by the RO or 
provided by the veteran.  The veteran has not alleged, nor 
does the record suggest, the presence of any additional 
relevant medical records which have not been obtained.  The 
Board notes in passing that although the veteran's 
representative, in November 2001, suggested that VA failed 
"to obtain some early treatment records of which it was 
informed", he failed to identify the referenced records.  In 
any event, the representative went on to "waive" 
application of the VCAA to the veteran's claim to the extent 
that VA has not complied with that statute.  The Board does 
not take any position as to the propriety of the 
representative's proposed "waiver" [but see Holliday, supra]; 
in light of the outcome of this appeal the matter is moot.

The law further provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The record on 
appeal, which has been described in some detail above, makes 
it clear that the veteran has been accorded more than one VA 
examination, the most recent of which was completed in May 
2000.  It is clear that the requirements of the law have been 
satisfied.   

In light of the above, the Board concludes that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed, and that VA's 
duty to assist the veteran in the prosecution of his claim 
have been fulfilled.  The Board also notes that the veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of his claim, and 
have in fact done so.

Under the circumstances presented in this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 
1Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran)];  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided].  Further 
expenditure of VA's resources is therefore not warranted.  

Discussion

The Board first observes that psychiatric examiners have 
provided diagnoses other than PTSD, including major 
depression, organic brain syndrome, and a personality 
disorder.  Service connection is not in effect for any 
psychiatric disability other than PTSD.  However, it is not 
clear from the record which of the veteran's psychiatric 
symptoms are attributable to his PTSD and which are instead 
attributable to some non service-connected psychiatric 
disorder.  The Board is of course aware that service medical 
records and treatment notes at times have suggested that some 
of the veteran's symptoms, such as his memory and 
concentration problems, are attributable to his other 
disorders.  Notably, however, none of the veteran's treating 
or multiple examining physicians have adequately 
distinguished any symptoms associated with non service-
connected disorders from those associated with the veteran's 
service-connected PTSD.  The Board does not believe that a 
remand for an examination and medical opinion which explores 
this matter would be fruitful.  Accordingly, the Board, in 
addressing the proper evaluation assignable for the veteran's 
PTSD, will consider all of the veteran's psychiatric symptoms 
as if they are a part of his service-connected disorder.  See 
Mittleider v. West, 11 Vet. App 181, 182 (1998). 

After carefully reviewing the evidence of record, the Board 
finds that the veteran has presented competent medical 
evidence demonstrating that his PTSD is of such severity as 
to produce total occupational impairment in that he is 
currently unable to retain employment.  The psychiatric 
reports of record support a conclusion that the veteran 
suffers from severe PTSD which is manifested through a wide 
variety of symptoms, including depression, persistent 
suicidal ideation and anger outbursts with a reported history 
of violent behavior.  

The Board finds the November 1999 examination report by Dr. 
C. and the December 1999 examination report by Dr. D. to be 
particularly probative, as those examiners noted that the 
veteran's psychiatric condition, and specifically his PTSD, 
was such that he was incapable of gainful employment; both 
examiners assigned a GAF score of 25, which is reflective of 
serious impairment in communication or judgment as indicated 
by occasional incoherence, and suicidal preoccupation, or 
inability to function in almost all areas.  The above 
examination reports are notably consistent with evidence of 
record showing a longstanding history of symptoms such as 
suicidal preoccupation, occasionally tangential or 
circumstantial speech, mildly disheveled appearance on 
examinations, anger outbursts, and the lack of any friends 
outside of his family.  The Board notes that the examination 
reports are also largely consistent with the recent May 2000 
SSA examination of the veteran, which showed continued 
suicidal ideation, poor judgment and circumstantial thought 
processes.

Moreover, the record reflects that the veteran has been 
unemployed since 1991.  The Board acknowledges that the 
immediate cause for the veteran's cessation of work activity 
was a back injury, and that he has other physical 
disabilities which could serve to preclude employment.  The 
Board notes, however, that the veteran has reported a history 
of violent behavior toward a supervisor on at least one 
occasion.  Moreover, the SSA has consistently considered the 
veteran disabled based on primary diagnoses of mental 
disorders since 1989, most recently confirming the veteran's 
disabled status in June 2000 on the basis of a primary 
diagnosis of anxiety-related disorders.  

The Board recognizes that VA examiners in April 1995, May 
1999, August 1999 and May 2000 have assigned GAF scores 
ranging from 60 to 65, which are indicative of only mild to 
moderate difficulty in social and occupational functioning.  
However, in light of the veteran's documented severe 
symptomatology and continued unemployment, the Board believes 
that the preponderance of the evidence supports finding that 
his PTSD is of such severity that it prevents him from 
maintaining any sort of gainful employment.  The Board 
additionally notes that the veteran's psychiatric 
symptomatology is also productive of significant social 
impairment.  In the Board's opinion, therefore, the competent 
and probative evidence demonstrates that the veteran's PTSD 
is generally manifested by at least serious impairment in 
social and occupational functioning.

In summary, the Board believes that competent and probative 
evidence of record strongly supports a finding that the 
veteran's PTSD is of such severity that it is productive of 
total occupational impairment.  Thus, the Board finds that 
the criteria for an evaluation of 100 percent have been met 
under Diagnostic Code 9411.  In so concluding, the Board is 
of course cognizant that the veteran does not demonstrably 
have certain of the symptomatology consistent with a 100 
percent disability rating.  For example, it does not appear 
that he is or has been unable to perform the activities of 
daily living.  The veteran does, however, have, to a greater 
or lesser degree, most of the symptoms which are productive 
of total occupational and social impairment, including 
grossly inappropriate behavior and danger of hurting himself 
or others, as evidenced by his armed standoff with police in 
July 2000.  The newspaper article reporting the incident 
indicates that the veteran had informed police that he would 
kill himself and any police officer who came to the door.  He 
later told authorities that he would surrender after he 
finished watching a movie. 
The Board believes that the provisions of 38 C.F.R. § 4.7 and 
4.21, which have been discussed above, are applicable to this 
claim and allow for the award of a 100 percent rating.

Fenderson considerations

In the instant case, the veteran is technically not seeking 
an increased rating, because his appeal arises from the 
original assignment of a disability rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

As stated above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  Fenderson, 12 Vet. App. 119 (1999). 

In this regard the Board notes that the RO, in granting 
service connection for PTSD, assigned the veteran an 
effective date for the grant of service connection of 
September 4, 1998.  In August 2000, the RO increased the 
disability rating assigned the PTSD to 50 percent disabling, 
also effective September 4, 1998.  

The record reflects that the veteran has remained unemployed 
since at least 1991.  Based on the medical reports in the 
file, which have been described in detail above, his 
psychiatric symptoms have essentially remained consistent for 
a number of years.  Accordingly, the Board concludes that the 
evidence supports the assignment of a 100 percent disability 
rating for the entire period since September 4, 1998. 


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

